 



Exhibit 10.3
     FIRST AMENDMENT (the “Amendment”) to the Change of Control Agreement (the
“Agreement”) dated as of January 1, 2003, by and between Arthur R. Miele (the
“Executive”) and Phelps Dodge Corporation, a New York corporation (the
“Corporation”), dated as of June 24, 2006. Terms used without definition herein
shall have the respective meanings set forth in the Agreement.
     WHEREAS, the Corporation entered into the Agreement with the Executive to
enhance the best interests of the Corporation and provide value to its
shareholders by minimizing the risk of the departure or distraction of the
Executive to the detriment of the Corporation and its shareholders in the
context of a potential or actual Change of Control;
     WHEREAS, the Executive has announced his intention to retire from his
position as Senior Vice President — Marketing of the Corporation and from all
other positions he holds with Corporation or any of its subsidiaries on or prior
to December 31, 2006;
     WHEREAS, the Corporation expects to enter into a definitive agreement dated
on or about June 25, 2006 (the “Combination Agreement”) pursuant to which the
Corporation will combine with Inco Limited pursuant to a plan of arrangement
under the laws of Canada (the “Transaction”);
     WHEREAS, the consummation of the Transaction will constitute a Change of
Control for purposes of the Agreement; and
     WHEREAS, pursuant to and in accordance with Section 11(g) of the Agreement,
the Corporation and the Executive have determined that, in light of the
Executive’s anticipated retirement, it is in the mutual best interests of the
Corporation, its shareholders and the Executive to amend the Agreement eliminate
Executive’s rights and entitlements thereunder with respect to, and subject to,
the consummation of the Transaction.
AMENDMENT
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and promises contained herein and for other good and valuable consideration, the
Corporation and the Executive hereby agree as follows:

1.   This Amendment shall be effective as of the Effective Time (as such term is
defined in the Combination Agreement). In the event that the Combination
Agreement is terminated prior to the occurrence of the Effective Time or if the
Effective Time does not otherwise occur on or prior to January 1, 2007, this
Amendment shall be null and void ab initio and shall have no force or effect.

The parties hereto acknowledge and agree that the Amendment shall apply solely
with respect the Transaction and shall not apply with respect to any other
transaction (including, without limitation, any transaction that is consummated
subsequent to the Transaction) that, if consummated, would constitute a Change
of Control for purposes of the Agreement.

 



--------------------------------------------------------------------------------



 



2.   Section 4 of the Agreement is hereby amended to insert the following as the
last sentence thereof:

     “Notwithstanding the foregoing, the consummation of the transactions
contemplated in the Combination Agreement between Phelps Dodge Corporation and
Inco Limited dated on or about June 25, 2006 shall not constitute a Change of
Control.”

3.   The remaining provisions of the Agreement shall remain in full force and
effect.

4.   Miscellaneous

  (a)   Employment at Will. This Amendment shall neither obligate the
Corporation or any subsidiary of the Corporation to continue you in its employ
(or to employ you in any particular office or to perform any specified
responsibility) nor obligate you to continue in the employ of the Corporation or
any subsidiary of the Corporation.

  (b)   Successors. This Amendment shall be binding upon and inure to the
benefit of the Executive, the Executive’s estate and the Corporation and any
successor of the Corporation, but neither this Amendment nor any rights arising
hereunder may be assigned or pledged by you.

  (c)   Governing Law. This Amendment shall be governed by the laws of the State
of New York.

  (d)   Severability. If any provision of this Amendment as applied to either
party or to any circumstances shall be adjudged by a court of competent
jurisdiction to be void or unenforceable, the same shall in no way affect any
other provision of this Amendment or the validity or enforceability of this
Amendment.

  (e)   Confidentiality. The Executive hereby agrees that he or she will not
disclose to any person or entity (other than to his or her personal legal
advisor on a need-to-know basis), the nature and content of any negotiations,
discussions, presentations or other communications with respect to this
Amendment or, prior to the public disclosure of this Amendment by the
Corporation, the existence or the terms and conditions of this Amendment.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporation has duly executed this Amendment
by its authorized representative and the Executive has hereunto set his hand, in
each case as of the date of this Amendment.

              PHELPS DODGE CORPORATION
 
         
 
  By:    
 
     
 
       
 
  Name:    
 
  Title:    
 
            EXECUTIVE:  
 
             
 
  Name:    
 
  Title:    

3